Citation Nr: 1333154	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-27 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach disability (including peptic ulcer disease).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability (including arthritis).

4.  Entitlement to service connection for chronic pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Baltimore, Maryland RO.  In July 2008, an informal conference was held before a Decision Review Officer (DRO) at the RO.

The Board notes that the Veteran filed a claim for "arthritis" (site unspecified) in April 2007; at his July 2008 informal DRO conference, he specified that he had arthritis in his low back and right shoulder.  Thereafter, on his August 2009 VA Form 9, he discussed having low back problems, but excluded the issue of "arthritis" from his appeal and made no mention of any disability pertaining to his right shoulder.  In a November 2011 report of contact, he clarified that he was still claiming service connection for a low back disability.  Consequently, the Board has recharacterized the claim for "arthritis" as a claim of service connection for a low back disability (including arthritis), and finds that the issue of service connection for a right shoulder disability is not before the Board.

While the RO has reopened the claims seeking service connection for a psychiatric disability, a stomach disability, and a low back disability, and considered the claims de novo, whether new and material evidence has been received to reopen a claim that was previously finally denied must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The claims are characterized accordingly.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The issue of service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for a psychiatric disability, a stomach disability, and a low back disability (all on de novo review), are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An April 1988 Board decision denied the Veteran service connection for a psychiatric disability (PTSD) finding in essence that a stressor sufficient to support such diagnosis was not shown.  

2.  Evidence received since the April 1988 Board decision suggests that the Veteran has a diagnosis of an acquired psychiatric disability based on a credible stressor; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.

3.  A September 1997 Board decision denied reopening the Veteran's claim for service connection for a stomach disability, which was denied, in essence, on the basis that the claim for secondary service connection lacked legal merit as a headache disorder was not service-connected.  
4.  Subsequent to the September 1997 Board decision, the Veteran has established service-connection for a headache disorder, and has submitted evidence that suggests he may have a stomach disability resulting from medication prescribed for service connected disability; this evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a stomach disability, and raises a reasonable possibility of substantiating such claim.

5.  A September 1997 Board decision denied reopening the Veteran's claim of service connection for a low back disability, which had been denied on the basis that the Veteran did not have a low back disability other than a constitutional or developmental abnormity that was not a compensable disability.  

6.  Evidence received since the September 1997 Board decision reveals that the Veteran has a diagnosis of an acquired low back disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.

7.  Chronic pain, of itself (without underlying pathology), is not a compensable disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received, and the claim of service connection for a stomach disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).
4.  Service connection for chronic pain is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims to reopen; however, inasmuch as this decision reopens those claims, there is no need to belabor the impact of the VCAA on the matters (as any notice or duty to assist omission is harmless).

The VCAA also applies to the claim of service connection for chronic pain.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for chronic pain prior to its initial adjudication.  A June 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  A July 2009 statement of the case (SOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  It is not alleged that he has been prejudiced by a notice defect.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for chronic pain, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matters decided is met.

Legal Criteria, Factual Background, and Analysis

New and Material Evidence

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Psychiatric Disability

An April 1988 Board decision denied the Veteran service connection for PTSD.  That decision is final based on the evidence then of record.  38 U.S.C.A. §  7104.  The denial of service connection for PTSD was predicated essentially on a finding that a stressor event in service sufficient to support a diagnosis of PTSD was not shown.  

Evidence received since the April 1988 Board decision includes a report of a June 2009 private psychiatric evaluation, when the Veteran noted that he had some combat experience in Vietnam, and described traumatic events occurring therein.  The examiner noted that the Veteran manifested psychiatric symptoms which included depression, nightmares, and PTSD symptoms.  The diagnoses were: Mood disorder not otherwise specified (NOS), rule out (R/O) PTSD, and R/O mood disorder due to general medical condition (strokes).  The examiner noted that, "[a]t this point in time, it is near[ly] impossible to determine clearly his diagnosis and the etiology of such...it was not clear what problems he is or is not experiencing currently versus just after his time in the service."

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).

As service connection for a psychiatric disability (PTSD) was previously denied on the basis that there was no diagnosis of PTSD because a sufficient stressor was not identified, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that he does indeed have a diagnosis of a psychiatric disability based on a credible stressor.  The aforementioned examination report documents that the Veteran reports of stressors in service involving fear of hostile military activity.  Under the revised version of 38 C.F.R. § 3.304(f)(3), his lay testimony may suffice to verify such stressors (if consistent with the circumstances of his service).  The Board finds that his accounts are not inconsistent with the circumstances of his service.  He has received diagnoses of mood disorder NOS and R/O PTSD (and R/O mood disorder due to general medical condition (strokes)).  When considered in light of the revised 38 C.F.R. § 3.304(f)(3), the additional evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability and raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a psychiatric disability may be reopened.  

De novo review of this claim is addressed in the remand below.



Stomach Disability

A September 1997 Board decision denied reopening a claim of service connection for a stomach disability.  That decision is final.  See 38 U.S.C.A. §  7104.  The claim had been denied based essentially on the fact that the claim was primarily one of secondary service connection, and the disability medication for which was alleged to have caused the Veteran's stomach disorder (a headache disorder) was not service connected.

Evidence received since the September 1997 Board decision includes Internet articles submitted by the Veteran in approximately 2008, a February 2009 statement from a private physician's assistant, and a February 2013 RO rating decision.  The Internet articles discuss, in pertinent part, research studies conducted to determine the gastric effects of taking aspirin.  In the February 2009 statement, the private physician's assistant notes that "[a]spirin usage carries a risk of bleed including [gastrointestinal] GI bleed and stroke" and that the Veteran "was not informed of this as he was taking 'handfuls' of aspirin as prescribed for his headaches."  Notably, a February 2013 rating decision awarded service connection for headaches.

As the claim of service connection for a stomach disability was previously denied on the basis that the secondary service connection theory of entitlement proposed lacked legal merit because the headache disability, medication for which was alleged to have caused a stomach disability was not service-connected, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran does indeed have a stomach disability which was caused or aggravated by a service-connected disability.  The Internet articles the Veteran has submitted and physician assistant's statement received suggest that pain medication the Veteran took to alleviate headaches may have caused his gastrointestinal disability.  As a headache disorder is now service-connected, the additional evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for a stomach disability and raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is new and material, and the claim may be reopened.  

De novo review of the claim is addressed in the remand below.

Low Back Disability

A September 1997 Board decision denied reopening a claim of service connection for a low back disability.  That decision is final.  See 38 U.S.C.A. §  7104.  The claim had been denied essentially on the basis that the Veteran did not have a compensable low back disability (but had a constitutional or developmental abnormity).

Evidence received since the September 1997 Board decision includes VA treatment records spanning the pendency of the current claim which show the Veteran receives treatment for low back pain, and has a diagnosis of osteoarthritis.

As the claim of service connection for a low back disability was previously denied on the basis that the Veteran did not have a compensable low back disability, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that he does indeed have a diagnosis of an acquired (i.e., not congenital) low back disability.  The VA treatment records which show a diagnosis of osteoarthritis show he does have a compensable low back disability, relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raise a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is new and material, and the claim may be reopened.  

De novo review of the claim is addressed in the remand below.




Service Connection for Pain

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed service connection for "chronic pain."  [He has specified that he suffers from headaches and low back pain.  Headaches are already service-connected, and the pending (de novo review) claim of service connection for a low back disability encompasses symptoms of low back pain.  Consequently, what is left for consideration is the matter of service connection for pain other than from headaches or due to low back disability.]  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not identified an alleged disability underlying what remains of his claim of service connection for pain, and the record does not reflect or suggest he has some sort of "free-standing" pain disability.  In light of the foregoing, the Board finds that by his claim of service connection for pain the Veteran has not presented a valid claim of service connection.  Accordingly, the appeal in this matter must be denied.



ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is granted.

The appeal to reopen a claim of service connection for a stomach disability is granted.

The appeal to reopen a claim of service connection for a low back disability is granted.

The appeal seeking service connection for chronic pain is denied.


REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability relating to various stressor events during his service in Vietnam which involved fear of hostile military activity.  He also contends that he has traumatic memories of an accident in service in approximately September 1966 when he fell down the hatch of a ship and allegedly injured his back upon landing on the lower deck.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  On June 1968 VA general medical examination, the Veteran reported that his nervousness started when he was sent to Vietnam and was subjected to some "harrowing moments, bombings, etc." which made him nervous; the diagnosis was anxiety reaction.  On December 1983private psychiatric evaluation following a stroke the provider noted that "[c]onsiderably evidence points to the presence of a secondary diagnosis of a post traumatic stress disorder characterized by recurrent nightmares and sleep disturbances"; symptoms related to his war memories were noted.  On January 1984 private psychiatric evaluation, the Veteran expressed anger at having been in Vietnam and complained of "it having ruined him for life"; he reported recurring nightmares and periods of anxiety since Vietnam.  The assessment was premorbid personality disorder; the examiner opined that the Veteran's Vietnam experience "fits conveniently into [the Veteran's] premorbid personality makeup.  How much trauma stems from difficulty there [in Vietnam] is difficult to assess, but I do believe that he would be having significant personality difficulties regardless." A February 1984 private treatment record notes a diagnosis of "Delayed Post Traumatic Syndrome-Viet Nam Combat" and that the Veteran's "uprising of suppressed Viet Nam emotions" had developed his personality into what was shown.  On January 1985 VA general medical examination, the Veteran described psychiatric symptoms related to Vietnam stressors.  A February 1985 VA treatment record notes a diagnosis of major depression.  A March 1985 VA treatment record notes that the Veteran had reactive depression, as well as adjustment disorder "secondary to Organic Brain Syndrome."  A subsequent March 1985 VA treatment record notes a diagnostic impression of "a mild but significant case of post traumatic stress disorder: there is a recognizable stressor, vivid nightmares, constriction of affect[,] and numerous other symptoms...[t]hus from the DSM-III criteria he has PTSD.  From the VA criteria ([n]o Purple Heart, medal for combat, etc.) he of course does not."  Subsequent VA treatment records document ongoing treatment for psychiatric symptoms, including depression and anxiety.

On June 2009 private psychiatric evaluation, the Veteran noted that he had some combat experience in Vietnam, and described traumatic events occurring therein.  The examiner noted that the Veteran manifested psychiatric symptoms which included depression, nightmares, and PTSD symptoms.  The diagnosis was:  Mood disorder NOS, R/O PTSD, and R/O mood disorder due to general medical condition (strokes).  The examiner noted that, "[a]t this point in time, it is near[ly] impossible to determine clearly his diagnosis and the etiology of such...it was not clear what problems he is or is not experiencing currently versus just after his time in the service."

On March 2010 VA mental disorders examination, the Veteran described his psychiatric symptomatology and stressors in service.  The examiner noted that the Veteran's reported symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  The diagnosis given was adjustment disorder with depressed mood; the examiner noted that the depressed mood developed in response to the chronic disabling medical condition resulting from strokes.  The examiner opined that the adjustment disorder with depressed mood was less likely as not (less than 50/50 probability) caused by or a result of military service, and that such diagnosis was instead related to his strokes and the residuals of the massive stroke he had in 1983 which resulted in left hemiparesis and restriction of activities.

The revised version of 38 C.F.R. § 3.304(f)(3) became effective on July 13, 2010, after the March 2010 VA examination took place.  Accordingly, a new examination by a psychiatrist or psychologist to ascertain the nature and likely etiology of any current acquired psychiatric disability (with consideration of the revised version of 38 C.F.R. § 3.304(f)(3)) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Stomach Disability

The Veteran asserts that he has a stomach disability that was caused or aggravated by: (1) pain medication that he took for his service-connected headaches and for a low back disability; and/or (2) anxiety and nervousness (i.e., manifestations of a psychiatric disability).  He has not been advised of the specific information and evidence necessary to substantiate a claim for service connection on a secondary basis.

The Veteran's STRs show that in August 1967 he had an episode of viral gastroenteritis.  A postservice December 1983 private treatment record notes that he had peptic ulcer disease.  Subsequent VA treatment records noted a diagnosis of peptic ulcer disease.  A March 1985 VA treatment record notes that he reported taking excessive aspirin (for head and back pains) and "got an ulcer."  On July 1986 VA general medical examination, the Veteran reported that he took aspirin "by the handful," as well as Tylenol and Motrin, for headaches and that he had "[d]eveloped GI bleeding which was diagnosed as an ulcer, probably induced by medication."

In approximately 2008 the Veteran submitted Internet articles which, in pertinent part, discuss research studies conducted to determine the gastric effects of an aspirin regimen.  In February 2009 a private physician's assistant stated that "[a]spirin usage carries a risk of bleed including GI bleed and stroke" and that the Veteran "was not informed of this as he was taking 'handfuls' of aspirin as prescribed for his headaches."

In light of the foregoing, an examination to ascertain the nature and likely etiology of any current stomach disability (to include whether such disability was caused or aggravated by medication for a service-connected disability) is needed.  

Low Back Disability

The Veteran contends that he has a low back disability that resulted from an accident in service in approximately September 1966 when he fell down the hatch of a ship and allegedly injured his back upon landing on the lower deck.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of a low back disability.

On June 1968 VA general medical examination, the Veteran complained of back pain; the examiner noted that the Veteran appeared to have a "congenitally weak back."  An accompanying x-ray of his lumbar spine in June 1968 revealed no definite pathologic findings (but did note a small, detached, calcific or bony process in relation to the inferior end of the tip of the spinous process of L-5, the significance of which, if any, was noted to not be clear from that examination).

A March 1985 VA treatment record notes the Veteran's low back complaints, with a history of low back pain intermittently for 17 years.

In a December 1995 statement, one of the Veteran's fellow soldiers recalled how he injured himself when he fell down the hatch on their ship, and that he "was complaining about back pain upon removal."

Subsequent VA treatment records dated throughout the period of the current claim have documented ongoing treatment for low back pain with a diagnosis of osteoarthritis.

In light of the above, an examination to ascertain the nature and likely etiology of any current low back disability is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing the Veteran notice of the specific information and evidence necessary to substantiate a claim of secondary service connection.

2.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should secure for the record complete records of all such treatment and evaluation from all sources identified.  If any records sought are unavailable, the reason must be explained for the record.  In addition, the RO should secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since October 2012 (as the most recent VA treatment records in the claims file/Virtual VA are dated in October 2012).  If any records sought are unavailable, the reason must be explained for the record.

3.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and likely etiology of any current acquired psychiatric disability.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability entity found.  If no acquired psychiatric disability is diagnosed, please reconcile that conclusion with the medical evidence of record cited above.

(b)  As to any/each acquired psychiatric disability entity diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service.  The examiner must specifically consider and address the revised version of 38 C.F.R. § 3.304(f)(3) when considering the Veteran's in-service stressors involving fear of hostile military activity.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.
4.  After the development sought above (pursuant to Instructions 1 and 2) is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of any current stomach disability.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each disability entity of the stomach found.  If no stomach disability is diagnosed, please reconcile that conclusion with the medical evidence of record cited above.

(b)  As to any/each stomach disability entity diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service, or was caused or aggravated by his service-connected headaches (including the medication taken for such), a low back disability (including the medication taken for such), and/or an acquired psychiatric disability.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

5.  After the development sought above (pursuant to Instructions 1 and 2) is completed, the RO should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current low back disability.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each low back disability entity found.  If no low back disability is diagnosed, please reconcile that conclusion with the medical evidence of record cited above.

(b)  As to any/each low back disability entity diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

6.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


